WHEREAS, the opinion rendered by this Court on January 31, 1989, (538 So.2d 901), reversed and remanded the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed January 18, 1991, 574 So.2d 131 and its mandate now lodged in this Court, quashed a portion of this Court’s opinion;
NOW THEREFORE, this Court withdraws its mandate issued in this cause on March 20, 1989, vacates its opinion filed in the cause on January 31, 1989, except as is affirmed by the opinion of the Supreme Court of Florida; and adopts, as its own, the opinion of the Supreme Court of Flor*277ida and remands to the trial court for further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).